THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT. SUCH
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.




THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THIS NOTE IN THE EVENT OF A
PARTIAL REDEMPTION, REPAYMENT OR CONVERSION. AS A RESULT, FOLLOWING ANY
REDEMPTION, REPAYMENT OR CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING
PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT
SET FORTH BELOW.







5% CONVERTIBLE NOTE DUE 2009




OF




BROADCAST INTERNATIONAL, INC.







Original Principal Amount:  $1,000,000

Issuance Date:  October 28, 2006
                                                         Salt Lake City, Utah







FOR VALUE RECEIVED, the Company hereby promises to pay to or upon the order of
Leon Frenkel, or his registered assigns or successors-in-interest (the “Holder”)
the principal sum of One Million Dollars ($1,000,000.00), together with all
accrued but unpaid interest thereon, if any, on the Final Maturity Date, to the
extent such principal amount and interest have not been repaid or converted into
shares of the Company’s Common Stock, $0.05 par value (the “Common Stock”), in
accordance with the terms hereof.  Interest on the unpaid principal balance
hereof shall accrue at the rate of 5% per annum from the date of original
issuance hereof (the “Issuance Date”) until the Final Maturity Date, or such
earlier date upon acceleration or by conversion, repayment or redemption in
accordance with the terms hereof.  Interest on this Note shall accrue daily
commencing on the Issuance Date, shall be compounded semi-annually and shall be
computed on the basis of a 360-day year, 30-day months and actual





--------------------------------------------------------------------------------

days elapsed and shall be payable in accordance with Section 2 hereof.
Notwithstanding anything contained herein, this Note shall bear interest on the
outstanding Principal Amount from and after the occurrence and during the
continuance of an Event of Default, at the rate (the “Default Rate”) equal to
the lower of eighteen percent (18%) per annum or the highest rate permitted by
applicable law. Unless otherwise agreed or required by applicable law, payments
will be applied first to any unpaid collection costs, then to unpaid interest
and fees and any remaining amount to unpaid principal.  




All payments of principal of and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note. This Note may not be
prepaid in whole or in part except as specifically provided herein. Whenever any
amount expressed to be due by the terms of this Note is due on any day which is
not a Business Day (as defined below), the same shall instead be due on the next
succeeding day which is a Business Day and such extension shall be taken into
account in determining the amount of interest accrued on this Note.




The following terms and conditions shall apply to this Note:




1.

Definitions.




(a)

Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement.




(b)

For purposes hereof the following terms shall have the meanings ascribed to them
below:




“Approved Market” means one of the OTC Bulletin Board, the Nasdaq Small Cap, the
Nasdaq, the New York Stock Exchange or the American Stock Exchange.




“Bankruptcy Event” means any of the following events: (a) the Company or any
material subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any material subsidiary thereof; (b) there is commenced against the
Company or any material subsidiary any such case or proceeding that is not
dismissed within 60 days after commencement; (c) the Company or any material
subsidiary thereof is adjudicated insolvent or bankrupt or any order of relief
or other order approving any such case or proceeding is entered; (d) the Company
or any material subsidiary suffers any appointment of any trustee, custodian or
the like for it or any substantial part of its property that is not discharged
or stayed within 60 days; (e) the Company or any material subsidiary makes a
general assignment for the benefit of creditors; (f) the Company or any material
subsidiary fails to pay, states that it is unable to pay, or is unable to pay,
its debts (excluding those reasonably disputed in good faith by the Company in
the case of failure to pay and for which it has reserves on its books and
financial statements) generally as they become due; (g) the Company or any
material subsidiary calls a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or (h) the Company or any





-2-




--------------------------------------------------------------------------------

material subsidiary, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.




“Board of Directors” means the Company’s board of directors.




“Cash” or “cash” means at any time such coin or currency of the United States of
America as shall at such time be legal tender for the payment of public and
private debts.




“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger, amalgamation or other business combination of the Company
with or into any other corporation or other entity or person (whether or not the
Company is the surviving corporation), or any other corporate reorganization or
transaction or series of related transactions in which in any of such events the
persons who are holders of the voting stock of the Company immediately prior to
such event cease to own more than 50% of the voting stock, or corresponding
voting equity interests, of the surviving corporation or other entity
immediately after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule 13e-4 promulgated pursuant to the Exchange Act
for 20% or more of the Company’s Common Stock), (ii) any person (as defined in
Section 13(d) of the Exchange Act), together with its affiliates and associates
(as such terms are defined in Rule 405 under the Securities Act), beneficially
owns or is deemed to beneficially own (as described in Rule 13d-3 under the
Exchange Act without regard to the 60-day exercise period) 50% or more of the
voting power of the Company’s voting stock or corresponding voting securities,
(iii) there is a replacement of more than one-half of the members of the Board
of Directors which is not approved by a majority of those individuals who are
either members of the Board of Directors on the date thereof or individuals
approved by a majority of such members or (iv) in one or a series of related
transactions, there is a sale or transfer of all or substantially all of the
assets of the Company, determined on a consolidated basis.




“Company Notice Date” shall have the meaning provided in Section 2(c).




 

“Company Prepayment Notice” shall have the meaning provided in Section 2(c).




“Conversion Date” shall have the meaning provided in Section 3(b).




“Conversion Delay Payments” shall have the meaning provided in Section 3(b)(ii).




“Conversion Notice” means either an Optional Conversion Notice or a Mandatory
Conversion Notice.




“Conversion Price” means $1.50, subject to adjustment as set forth herein.




“Current Market Price” means when used with respect to the Common Stock as of a
specified date with respect to each share of Common Stock: (i) if the principal
trading market





-3-




--------------------------------------------------------------------------------

for such securities is a national or regional securities exchange, the closing
price on such exchange on such day; or (ii) if sales prices for shares of Common
Stock are reported by the NASDAQ National Market System (or a similar system
then in use), the last reported sales price (regular way) so reported on such
day; or (iii) if neither (i) nor (ii) above are applicable, and if bid and ask
prices for shares of Common Stock are reported in the over-the-counter market by
NASDAQ (or, if not so reported, by the Pink Sheets, LLC), the average of the
high bid and low ask prices so reported on such day. Notwithstanding the
foregoing, if there is no reported closing price, last reported sales price, or
bid and ask prices, as the case may be, for the day in question, then the
Current Market Price shall be determined as of the latest date prior to such day
for which such closing price, last reported sales price, or bid and ask prices,
as the case may be, are available, unless such securities have not been traded
on an exchange or in the over-the-counter market for 5 or more days immediately
prior to the day in question, in which case the Current Market Price shall be
determined by an Independent Financial Expert (and the costs of such
determination shall be bourne entirely by the Company). An “ Independent
Financial Expert ” shall mean a reputable accounting, appraisal or investment
banking firm that is, in the reasonable judgment of the Board of Directors,
qualified to perform the task for which such firm has been engaged hereunder, is
nationally recognized and disinterested and Independent with respect to the
Company and its affiliates and is reasonably acceptable to the Holder. “
Independent ” shall mean any person or entity that (A) is in fact independent,
(B) does not have any direct financial interest or any material indirect
financial interest in the Company or any of its subsidiaries, or in any
affiliate of the Company or any of its subsidiaries (other than as a result of
holding securities of the Company in trading accounts), and (C) is not an
officer, employee, promoter, trustee, partner, director or person performing
similar functions for the Company or any of its subsidiaries or any affiliate of
the Company or any of its subsidiaries .




“DTC” shall have the meaning provided in Section 3(b)(ii).




“Effective Registration” means (i) the Company has complied in all material
respects with its obligations under all the Transaction Documents where the
failure to comply by the Company would have a material adverse effect on the
ability of the Holder to publicly resell the Underlying Shares or the Warrant
Shares, and no Event of Default shall have occurred and be continuing; (ii) the
resale of all Registrable Securities (as defined in the Registration Rights
Agreement) is covered by an effective Registration Statement in accordance with
the terms of the Registration Rights Agreement and such Registration Statement
is not subject to any suspension or stop order and is expected to remain
effective and available for use by the selling stockholders named therein or in
any related prospectus supplement for at least 20 Trading Days thereafter; (iii)
the resale of such Registrable Securities may be effected pursuant to a current
and deliverable prospectus that is not subject to any blackout or similar
circumstance; (iv) such Registrable Securities are listed, or approved for
listing prior to issuance, on an Approved Market and are not subject to any
trading suspension (nor shall trading generally have been suspended on such
exchanges or markets), and the Company shall not have been notified of any
pending or threatened proceeding or other action to delist or suspend the Common
Stock on the Approved Market on which the Common Stock is then traded or listed;
(v) the requisite number of shares of Common Stock shall have been duly
authorized and shall be available for issuance as required by the terms of the
Transaction Documents; (vi) the Holder is not identified as an underwriter in
the Registration Statement; and (vii) the Company is not subject to any





-4-




--------------------------------------------------------------------------------

Bankruptcy Event.




“Event of Default” shall have the meaning provided in Section 4(a).




“Exchange Act” means the Securities Exchange Act of 1934, as amended.




“Final Maturity Date” means October 16, 2009.




“Force Majeure Event” means an event or circumstance that prevents the Company
from performing its obligations under this Note or that prevents an act or event
required hereunder from happening or occurring (including, without limitation,
an act of God, war, insurrection, riot, nuclear disaster, labor strike or threat
of violence, labor and material shortage, fire, explosion, flood, river
freeze-up, breakdown or damage to mines, plant, equipment, or facilities
(including a forced outage or an extension of a scheduled outage of equipment or
facilities to make repairs to avoid breakdowns thereof or damage thereto),
interruption to or slowdown in transportation, railcar shortage, barge shortage,
embargo, order, or act of civil or military authority, law, regulation, or
administrative ruling, or total or partial interruption of the Company’s
operations which are due to any enforcement action or other administrative or
judicial action arising from an environmental law or regulation), but in any
case which is not within the reasonable control of, or the result of the
negligence of, the Company, and which by the exercise of due diligence, the
Company is unable to overcome or avoid or cause to be avoided or is unable in
good faith to obtain a substitute acceptable to the Holder therefor.




“Holder Share Notice” shall have the meaning provided in Section 3(b)(ii).




“Mandatory Conversion Notice” shall have the meaning provided in Section 3(a).




“Optional Conversion Notice” shall have the meaning provided in Section 3(a).




 

“PIK Interest” shall have the meaning provided in Section 2(a).




“PIK Interest Notice” shall have the meaning provided in Section 2(a).




 

“PIK Interest Price” means 0.85 multiplied by the daily volume weighted average
price of the Common Stock for the ten (10) Trading Days immediately preceding
(but not including) the applicable Interest Payment Date, as reported by
Bloomberg Financial Markets using the VAP function.




“PIK Interest Shares” shall have the meaning provided in Section 2(a).




 

“Principal Amount” means at any time the sum of (i) the outstanding principal
amount of this Note at such time, (ii) all accrued but unpaid interest hereunder
to such time, and (iii) any default payments owing at such time to the Holder
under the Transaction Documents but not theretofore paid or added to the
Principal Amount.








-5-




--------------------------------------------------------------------------------

“Principal Market” means the OTC Bulletin Board or such other U.S. market or
exchange which is the principal market on which the Common Stock is then listed
for trading.




“Purchase Agreement” means the Securities Purchase Agreement, dated as of
October 28, 2006, by and among the Company and the Purchaser named therein,
pursuant to which this Note was originally issued.




“QIB” means a qualified institutional buyer as defined in Rule 144A.




“Rule 144A” means Rule 144A as promulgated by the SEC under the Securities Act
or any successor thereto.




“SEC” means the United States Securities and Exchange Commission.




 

“Securities Act” means the Securities Act of 1933, as amended.




“Trading Day” means a day on which the Principal Market is open for the general
trading of securities.




“Underlying Shares” means the shares of Common Stock issued or issuable upon
conversion of, in lieu of cash payment of principal of, or interest on, as
repayment of principal under, or otherwise pursuant to, this Note in accordance
with the terms hereof and the Purchase Agreement.




Section 2.

Payments of Principal and Interest.

(a)

Interest. The Company shall pay interest accruing on this Note (from October 17,
2006) on all principal outstanding at the Interest Rate, semi-annually on the
Interest Payment Dates, commencing on April 17, 2007, in cash or the Company may
pay such interest, at the Company’s option, (i) in fully paid and nonassessable
shares of Common Stock (such interest paid in such form being herein called “PIK
Interest”) or (ii) in cash. PIK Interest shall be paid by delivering to the
Holder a number of shares of Common Stock (“PIK Interest Shares”) determined by
dividing (x) the total aggregate dollar amount of interest due on the applicable
Interest Payment Date (rounded to the nearest whole cent) by (y) the applicable
PIK Interest Price. In order to deliver PIK Interest Shares in lieu of cash on
an Interest Payment Date, the Company must deliver, on or before the due date,
written notice to the Holder stating that the Company wishes to do so (a “PIK
Interest Notice”); in the event that the Company does not deliver a PIK Interest
Notice on or before such date, the Company will be deemed to have elected to pay
the related interest in cash. If the Company wishes to deliver PIK Interest
Shares in lieu of cash with respect to accrued interest, it must do so with
respect to all (but not less than all) of such interest. A PIK Interest Notice,
once delivered by the Company, shall be irrevocable unless there is not
Effective Registration on the applicable Interest Payment Date, in which case
such notice may be revoked at the option the Holder and the interest to which
such notice relates shall be payable in cash on the Interest Payment Date. The
Company shall not issue fractional shares of Common Stock to which the Holder
may become entitled pursuant to this subparagraph, but in lieu thereof, the
Company shall round the number of shares to be issued up to the next whole
number.





-6-




--------------------------------------------------------------------------------




(b)

Principal. The entire Principal Amount of this Note, plus any and all default
payments owing under the Transaction Documents but not previously paid, shall
become due and payable on the Final Maturity Date. Any principal of this Note
that is converted pursuant to Section 3 shall be applied to reduce the principal
payable under this Section 2(b).




(c)

Prepayment.  At any time following the first anniversary of the Issuance Date,
upon delivery of a written notice to the Holder (a “Company Prepayment Notice”
and the date such notice is delivered by the Company, the “Company Notice
Date”), the Company shall be entitled to prepay all or any portion of the
outstanding Principal Amount of this Note, plus any accrued and unpaid interest
thereon. Notwithstanding the foregoing, the Company shall be entitled to deliver
a Company Prepayment Notice and prepay this Note pursuant to the terms of this
subsection (c) only if (i) there is Effective Registration on the Company Notice
Date and it is expected that Effective Registration will continue for at least
20 Trading Days after the Company Notice Date, and (ii) conversion by the Holder
pursuant to Section 3 of the portion of this Note that is being prepaid would
not cause the Holder’s beneficial ownership of shares of Common Stock to exceed
the limits set forth in Section 3.12 of the Purchase Agreement.  The Holder may,
within ten Trading Days of its receipt of the Company Prepayment Notice, convert
pursuant to Section 3, at the then effective Conversion Price, any portion of
the outstanding principal amount of this Note being prepaid and any accrued and
unpaid interest thereon subject to the Company Prepayment Notice.




Section 3.

Conversion.

(a)

Conversion Rights.  Upon the terms and subject to the conditions hereof, the
Holder shall have the right, at the Holder’s option, to convert the outstanding
Principal Amount and accrued and unpaid interest thereon into Common Stock, in
whole at any time or in part from time to time, by delivering to the Company a
duly executed notice of conversion in the form attached hereto as Exhibit A (the
“Optional Conversion Notice”), which may be transmitted by telephone line
facsimile transmission. In addition, upon written notice by the Company to the
Holder (the “Mandatory Conversion Notice”), the Company may cause the Holder to
convert all (but not less than all) of the outstanding Principal Amount and
accrued and unpaid interest thereon into Common Stock, if (and only if) (i)
there is Effective Registration on the date that the Holder receives the
Mandatory Conversion Notice, (ii) the closing price of the Common Stock exceeded
200% of the Conversion Price then in effect for any 20 out of 30 consecutive
Trading Days immediately preceding (but not including) the date that the Holder
receives the Mandatory Conversion Notice, and (iii) the average daily trading
volume for the Common Stock during the 20 consecutive Trading Days immediately
preceding (but not including) the date that the Holder receives the Mandatory
Conversion Notice exceeded 100,000 shares.  Notwithstanding anything to the
contrary herein, this Note and the outstanding Principal Amount hereunder shall
not be convertible into Common Stock at any time to the extent, and only to the
extent, that such conversion at such time would result in the Holder exceeding
the limitation contained in, or otherwise violating the provisions of, Section
3.12 of the Securities Purchase Agreement.





-7-




--------------------------------------------------------------------------------

(b)

Common Stock Issuance Upon Conversion.

(i)

Conversion Procedures. Upon any conversion of this Note pursuant to Section 3(a)
above, the outstanding Principal Amount being converted and accrued and unpaid
interest thereon to the applicable Conversion Date shall be converted into such
number of fully paid, validly issued and non-assessable shares of Common Stock,
free of any liens, claims and encumbrances, as is determined by dividing the
outstanding Principal Amount being converted and accrued and unpaid interest
thereon to the applicable Conversion Date by the then applicable Conversion
Price. The date of any Conversion Notice hereunder shall be referred to herein
as the “Conversion Date”.  If a conversion under this Note cannot be effected in
full for any reason, or if the Holder is converting less than all of the
outstanding Principal Amount hereunder pursuant to a Conversion Notice, the
Company shall, upon request of the Holder, promptly deliver to the Holder (but
no later than five Trading Days after the surrender of this Note to the Company)
a new Note having a Principal Amount equal to the amount of such outstanding
Principal Amount as has not been converted. The Holder shall not be required
physically to surrender this Note to the Company upon any conversion unless the
full outstanding Principal Amount of this Note is being converted or repaid. The
Holder and the Company shall maintain records showing the outstanding Principal
Amount so converted and repaid and the dates of such conversions or repayments
or shall use such other method, reasonably satisfactory to the Holder and the
Company, so as not to require physical surrender of this Note upon each such
conversion or repayment. The Holder agrees that, if the outstanding Principal
Amount of this Note is less than the Principal Amount stated on the face of this
Note, the Holder will not voluntarily transfer this Note at any time when no
Event of Default has occurred and is continuing without first surrendering this
Note to the Company for issuance, without charge to the Holder, of a replacement
instrument that reflects the outstanding Principal Amount of this Note. The
Company will deliver such replacement instrument to the Holder as promptly as
practical, but in no event later than three Trading Days, after surrender by the
Holder.

(ii)

Stock Certificates.  The Company will deliver to the Holder not later than three
(3) Trading Days after a particular Conversion Date, a certificate or
certificates, which shall be free of restrictive legends and trading
restrictions (except to the extent permitted under Article V of the Purchase
Agreement), for the number of shares of Common Stock issuable upon such
conversion of this Note.  If in the case of any conversion hereunder, such
shares are not delivered to or as directed by the Holder by the third Trading
Day after the applicable Conversion Date, the Holder shall be entitled by
written notice to the Company at any time on or before its receipt of such
shares, to rescind such conversion, in which event the Company shall immediately
return this Note to the Holder if the Holder has tendered it to the Company in
connection with such conversion. If the Holder notifies the Company that the
Holder has not received such shares (free of any restrictions on transfer or
legends except as permitted by Article V of the Purchase Agreement) within three
Trading Days after a particular Conversion Date (each, a “Holder Share Notice”)
and the Holder does not receive such shares (free of any restrictions on
transfer or legends except as permitted by Article V of the Purchase Agreement)
within two Trading Days after giving such Holder Share Notice, then, in addition
to any other liability the Company may have, the Company shall pay to the





-8-




--------------------------------------------------------------------------------

Holder, in cash, an amount, computed at the rate of 2% of the outstanding
Principal Amount per month, for the period such failure continues (the
“Conversion Delay Payments”). A Holder Share Notice may be given by telephone,
confirmed in writing, or e-mail to the Company’s Chief Financial Officer or
General Counsel or Chief Executive Officer. The Company’s obligation to issue
and deliver such shares of Common Stock upon conversion of this Note shall be
absolute and unconditional, irrespective of the absence of any action by the
Holder to enforce the same, of any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, any failure or delay in the enforcement of any other
obligation of the Company to the Holder, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with such exercise.  

(iii)

Liability for Late Delivery; Force Majeure.  If in any case the Company shall
fail to issue and deliver the shares of Common Stock to the Holder pursuant to
this Note on the due date therefor, in addition to any other liabilities the
Company may have hereunder and under applicable law (A) the Company shall pay or
reimburse the Holder on demand for all out-of-pocket expenses, including,
without limitation, reasonable fees and expenses of legal counsel, incurred by
the Holder as a result of such failure, so long as the Holder shall have given
the Company a Holder Share Notice with respect to such shares of Common Stock,
(B) if as a result of such failure the Holder shall suffer any direct damages or
liabilities from such failure (including, without limitation, margin interest
and the cost of purchasing securities to cover a sale (whether by the Holder or
the Holder’s securities broker) or borrowing of shares of Common Stock by the
Holder for purposes of settling any trade involving a sale of shares of Common
Stock made by the Holder during the period beginning on the Issuance Date and
ending on the date the Company delivers or causes to be delivered to the Holder
such shares of Common Stock), then the Company shall upon demand of the Holder
pay to the Holder an amount equal to the actual, direct out-of-pocket damages
and liabilities suffered by the Holder by reason thereof which the Holder
documents to the reasonable satisfaction of the Company, so long as the Holder
shall have given the Company a Holder Share Notice with respect to such shares
of Common Stock, and (C) the Holder may by written notice (which may be given by
mail, courier, personal service or telephone line facsimile transmission) or
oral notice (promptly confirmed in writing), given at any time prior to delivery
to the Holder of the shares of Common Stock issuable in connection with any
exercise of the Holder’s rights by reason of which such shares are deliverable,
rescind such exercise in whole or in part, in which case the Holder shall
thereafter be entitled to exercise its rights with respect to that portion of
this Note as to which such exercise is so rescinded and to exercise its other
rights and remedies with respect to such failure by the Company.
 Notwithstanding the foregoing and Section 3(b)(ii), (x) the Company shall not
be liable to the Holder under clauses (A) and (B) of the immediately preceding
sentence or (y) for Conversion Delay Payments, in either such case of the
preceding clause (x) or (y) to the extent the failure of the Company to deliver
or to cause to be delivered such shares of Common Stock results from a Force
Majeure Event (it being understood that the action or failure to act of the
Company’s Transfer Agent shall not be deemed a Force





-9-




--------------------------------------------------------------------------------

Majeure Event unless outside the control of such Transfer Agent or resulting
from the bankruptcy, liquidation or reorganization of such Transfer Agent under
any bankruptcy, insolvency or other similar law). The Holder shall notify the
Company in writing (or by telephone conversation, confirmed in writing) as
promptly as practicable following the third Trading Day after the due date for
delivery to it of shares of Common Stock under this Note if the Holder becomes
aware that such shares of Common Stock so issuable have not been received as
provided herein, but any failure so to give such notice shall not affect the
Holder’s rights under this Note or otherwise. If pursuant to this Section
3(b)(iii) the Company is relieved of its obligation to make Conversion Delay
Payments, then the Principal Amount of this Note for which a Conversion Notice
has been given and for which the Company has not issued the shares of Common
Stock within the period provided in Section 3(b)(ii) shall continue to bear
interest at the applicable rate provided in this Note from the applicable
Conversion Date to the date the Company so issues such shares of Common Stock.




(c)

Conversion Price Adjustments.

(i)

Stock Dividends, Splits and Combinations. In the event that the Company shall
(A) pay a dividend or make a distribution to all its stockholders, in shares of
Common Stock, on any class of capital stock of the Company or any subsidiary
which is not directly or indirectly wholly owned by the Company, (B) split or
subdivide its outstanding Common Stock into a greater number of shares, or (C)
combine its outstanding Common Stock into a smaller number of shares, then in
each such case the Conversion Price in effect immediately prior thereto shall be
adjusted so that the Holder of this Note thereafter surrendered for conversion
shall be entitled to receive the number of shares of Common Stock that such
Holder would have owned or have been entitled to receive after the occurrence of
any of the events described above had this Note been fully converted immediately
prior to the occurrence of such event. An adjustment made pursuant to this
Section 3(c)(i) shall become effective immediately after the close of business
on the record date in the case of a dividend or distribution and shall become
effective immediately after the close of business on the effective date in the
case of such subdivision, split or combination, as the case may be. Any shares
of Common Stock issuable in payment of a dividend shall be deemed to have been
issued immediately prior to the close of business on the record date for such
dividend for purposes of calculating the number of outstanding shares of Common
Stock under clause (ii) below.

(ii)

Adjustment for Certain Issuances.  




(A)

In the event that the Company shall commit to issue or distribute New
Securities, in any such case at a price per share less than the Current Market
Price per share on the earliest of (1) the date the Company shall enter into a
firm contract for such issuance or distribution, (2) the record date for the
determination of stockholders entitled to receive any such New Securities, if
applicable, or (3) the date of actual issuance or distribution of any such New
Securities (provided that the issuance of Common Stock upon the exercise of New
Securities that are rights, warrants, options or convertible or exchangeable
securities (“New Derivative Securities”) will not cause an adjustment in the
Conversion Price if no such adjustment would have been required at the time such
New Derivative Security was issued), then the Conversion





-10-




--------------------------------------------------------------------------------

Price in effect immediately prior to such earliest date shall be adjusted so
that the new Conversion Price shall equal the price determined by multiplying
the Conversion Price in effect immediately prior to such earliest date by the
fraction:




(x) whose numerator shall be (I) the number of shares of Common Stock
outstanding on such date (on a fully-diluted basis after giving effect to any
securities (other than this Note) convertible or exchangeable into Common Stock)
plus (II) the number of shares of Common Stock which the aggregate offering
price of the total number of New Securities so offered would have purchased at
such Current Market Price (such amount, with respect to any New Derivative
Securities, determined by multiplying the total number of shares of Common Stock
subject thereto by the exercise price of such New Derivative Securities, and
dividing the product so obtained by such Current Market Price), and




(y) whose denominator shall be (I) the number of shares of Common Stock
outstanding on such date (on a fully-diluted basis after giving effect to any
securities (other than this Note) convertible or exchangeable into Common Stock)
plus (II) the number of additional shares of Common Stock to be issued or
distributed or receivable upon exercise of any such New Derivative Security.




Such adjustment shall be made successively whenever any such New Securities are
issued. In determining whether any New Derivative Securities entitle the holders
to subscribe for or purchase shares of Common Stock at less than such Current
Market Price, and in determining the aggregate offering price of shares of
Common Stock so issued, there shall be taken into account any consideration
received by the Company for such Common Stock or New Derivative Securities, the
value of such consideration, if other than cash, to be determined by the Board
of Directors, whose determination shall be conclusive and described in a
certificate filed with the records of corporate proceedings of the Company. If
any New Derivative Security to purchase or acquire Common Stock, the issuance of
which resulted in an adjustment in the Conversion Price pursuant to this
subsection (A) shall expire and shall not have been exercised, the Conversion
Price shall immediately upon such expiration be recomputed to the Conversion
Price which would have been in effect had the adjustment of the Conversion Price
made upon the issuance of such New Derivative Security been made on the basis of
offering for subscription, purchase or issuance, as the case may be, only of
that number of shares of Common Stock actually purchased or issued upon the
actual exercise of such New Derivative Security.




(B)

In the event that the Company shall issue or distribute New Securities, in any
such case at a price per share less than $1.50 or that would entitle the holders
of the New Securities to subscribe for or purchase shares of Common Stock at
less than $1.50 per share (provided that the issuance of Common Stock upon the
exercise of New Derivative Securities will not cause an adjustment in the
Conversion Price if no such adjustment would have been required at the time such
New Derivative Security was issued), then the Conversion Price in effect
immediately prior thereto shall be adjusted so that the Conversion Price shall
equal the price at which the Company issues or distributes such New Securities
(or the price at which the





-11-




--------------------------------------------------------------------------------

holders of the New Securities are entitled to subscribe for or purchase shares
of Common Stock). Each such adjustment shall be made successively whenever any
such New Securities are issued. In determining whether any New Derivative
Securities entitle the holders to subscribe for or purchase shares of Common
Stock at less than $1.50 per share, there shall be taken into account any
consideration received by the Company for such New Derivative Securities, the
value of such consideration, if other than cash, to be determined in good faith
by the Board of Directors, whose determination shall be conclusive and described
in a certificate filed with the records of corporate proceedings of the Company.
Notwithstanding the foregoing, in no event shall an adjustment be made under
this subsection (B) if such adjustment would result in raising the
then-effective Conversion Price.

(iii)

Rounding of Adjustments. No adjustment in the Conversion Price shall be required
unless the adjustment would require an increase or decrease of at least 1% in
the Conversion Price then in effect; provided, however, that any adjustments
that by reason of this Section 3(c) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment. All calculations
under this Section 3 or Section 2 shall be made to the nearest cent or nearest
1/100th of a share.

(iv)

Notice of Adjustments. Whenever the Conversion Price is adjusted pursuant to
this Section 3(c), the Company shall promptly deliver to the Holder a notice
setting forth the Conversion Price after such adjustment and setting forth a
brief statement of the facts requiring such adjustment, provided that any
failure to so provide such notice shall not affect the automatic adjustment
hereunder.

(v)

Notice of Certain Events.  If:

A.

the Company shall declare a dividend (or any other distribution) on its Common
Stock; or




B.

the Company shall declare a special nonrecurring cash dividend on or a tender
offer for, offer to purchase or redemption of its Common Stock; or




C.

the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or




D.

the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation,
amalgamation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, of any compulsory share
of exchange whereby the Common Stock is converted into other securities, cash or
property; or




E.

the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company; or





-12-




--------------------------------------------------------------------------------




F.

there exists an agreement to which the Company is a party or by which it is
bound providing for a Change in Control Transaction, or a Change in Control
Transaction has occurred;




then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice of such matter to the Company’s stockholders
generally is given, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, tender offer, offer to
purchase, redemption, rights or warrants, or if a record is not to be taken, the
date as of which the holders of Common Stock of record to be entitled to such
dividend, distributions, tender offer, offer to purchase, redemption, rights or
warrants are to be determined or (y) the date on which such reclassification,
consolidation, amalgamation, merger, sale, transfer, share exchange or Change in
Control Transaction is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, amalgamation, merger,
sale, transfer, share exchange or Change in Control Transaction.

(d)

Reservation and Issuance of Underlying Securities. The Company covenants that it
will at all times reserve from its authorized and unissued Common Stock a
sufficient number of shares solely for the purpose of issuance upon conversion
in full of this Note, free from preemptive rights or any other actual contingent
purchase rights of persons other than the Holder (subject to any additional
requirements of the Company as to reservation of such shares set forth in the
Purchase Agreement and taking into account the adjustments under this Section 3,
but determined without regard to any ownership limitations contained in the
Purchase Agreement).  The Company represents, warrants and covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid, and nonassessable.

(e)

No Fractions. Upon a conversion hereunder the Company shall not be required to
issue stock certificates for a fraction of a share of Common Stock, but may if
otherwise permitted, make a cash payment in respect of any fraction of a share
based on the Current Market Price of a share of Common Stock at such time.  If
the Company elects not, or is unable, to make such a cash payment, the Holder
shall be entitled to receive, in lieu of the fraction of a share, one whole
share of Common Stock.

(f)

Charges, Taxes and Expenses.  Issuance of shares of Common Stock upon the
conversion of this Note shall be made without charge to the Holder for any issue
or transfer tax or other incidental expense in respect of the issuance of such
shares, all of which taxes and expenses shall be paid by the Company, and such
shares shall be issued in the name of the Holder or in such name or names as may
be directed by the Holder; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder, the applicable Conversion Notice, when given for such conversion shall
be accompanied or followed by an assignment form for the applicable portion of
this Note or such shares, as the case may be; and provided further, that the
Company shall not be required to pay any tax or taxes which may be payable in
respect of any such transfer.





-13-




--------------------------------------------------------------------------------

(g)

Cancellation. After the entire Principal Amount (including accrued but unpaid
interest and default payments at any time owed on this Note) has been paid in
full or converted into Common Stock, this Note shall automatically be deemed
canceled and the Holder shall promptly surrender this Note to the Company at the
Company’s principal executive offices; provided, however, that the failure to
surrender this Note shall not delay or limit such cancellation.

(h)

Notice Procedures. Any and all notices or other communications or deliveries to
be provided by the Holder under this Note, including, without limitation, any
Conversion Notice, shall be in writing and delivered personally, by confirmed
facsimile, or by a nationally recognized overnight courier service to the
Company at the facsimile telephone number or address of the principal place of
business of the Company as set forth in, or provided pursuant to, the Purchase
Agreement.  Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, or by a nationally recognized overnight courier service addressed
to the Holder at the facsimile telephone number or address of the Holder
appearing on the books of the Company, or if no such facsimile telephone number
or address appears, at the principal place of business of the Holder. Any notice
or other communication or deliveries hereunder shall be deemed delivered (i)
upon receipt, when delivered personally, (ii) when sent by facsimile, upon
receipt if received on a Business Day prior to 5:00 p.m. (Mountain Time), or on
the first Business Day following such receipt if received on a Business Day
after 5:00 p.m. (Mountain Time) or on a day that is not a Business Day or (iii)
upon receipt, when deposited with a nationally recognized overnight courier
service.

Section 4.

Defaults and Remedies.

(a)

Events of Default.

An “Event of Default” is:  (i) a failure to pay any Principal Amount of this
Note when due, whether at the Final Maturity Date or otherwise, (ii) a failure
to pay any interest due on this Note on the date such payment is due, which
failure continues for two Business Days (or ten Business Days if such failure
results from a Force Majeure Event or if the Company can prove that funds were
in fact wired from the Company’s account by the due date); (iii) a failure
timely to issue Underlying Shares upon and in accordance with terms hereof,
which failure continues for ten Business Days after the Company has received
written notice from the Holder informing the Company that it has failed to issue
shares or deliver stock certificates prior to the fifth Business Day following
the applicable Conversion Date; (iv) failure by the Company for 20 days (or 90
days if such failure results from a Force Majeure Event) after written notice
has been received by the Company from the Holder to comply with any material
provision (other than as provided in the immediately preceding clauses (i), (ii)
and (iii)) of any of this Note or any other Transaction Document; (v) a material
breach by the Company of its representations or warranties in this Note or in
any other Transaction Document that continues for 10 days after written notice
to the Company; (vi) any default after any cure period under, or acceleration
prior to maturity of, any note, mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company for in excess of $1 million, or
for money borrowed the repayment of which is guaranteed by the Company for in
excess of $1 million, whether such indebtedness or guarantee now exists or shall
be created hereafter; (vii) if the Company is subject to any Bankruptcy Event;
(viii) if the Registration Statement required by





-14-




--------------------------------------------------------------------------------

Section 2 of the Registration Rights Agreement is not declared effective by the
SEC within 180 days following the Closing Date; or (ix) any Transaction Document
or any material provisions thereof shall at any time and for any reason be
declared by a court of competent jurisdiction to be null and void, or the
Company or any Subsidiary of the Company shall repudiate or deny any portion of
its liabilities or obligations thereunder.




(b)

Remedies. If an Event of Default occurs and is continuing, the Holder may
declare all of the then outstanding Principal Amount of this Note, and any
accrued and unpaid interest thereon, to be due and payable immediately in cash,
except that in the case of an Event of Default arising from events described in
clauses (vi) and (vii) of Section 4(a), this Note shall become automatically due
and payable without further action or notice, and the Holder may exercise all
other rights and remedies available at law or in equity. In any event the
Company shall pay interest on such amount in cash at the Default Rate to the
Holder if such amount is not paid within one Business Day after such
acceleration. The remedies under this Note shall be cumulative.

Section 5.

Certain Covenants; General.

(a)

Rule 144A Information Requirement. Within the period prior to the expiration of
the holding period applicable to sales hereof under Rule 144(k) under the
Securities Act (or any successor provision), the Company covenants and agrees
that it shall, during any period in which it is not subject to Section 13 or
15(d) under the Exchange Act, make available to the Holder and any prospective
purchaser of this Note from the Holder, the information required pursuant to
Rule 144A(d)(4) under the Securities Act upon the request of the Holder and it
will take such further action as the Holder may reasonably request, all to the
extent required from time to time to enable the Holder to sell this Note without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144A, as Rule 144A may be amended from time to time.  Upon the
request of the Holder, the Company will deliver to the Holder a written
statement as to whether it has complied with such requirements.

(b)

Payment of Expenses. The Company agrees to pay all charges and expenses,
including attorneys’ fees and expenses, which may be incurred by the Holder in
seeking to enforce this Note.

(c)

Savings Clause. In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt.  If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.





-15-




--------------------------------------------------------------------------------

(d)

Amendment. Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and Holder.

(e)

Assignment, Etc. The Holder may assign or transfer this Note, subject to
compliance with applicable securities laws, without the consent of the Company.
The Holder shall notify the Company of any such assignment or transfer promptly.
The Company may not assign its rights or obligations under this Note.  This Note
shall be binding upon the Company and its successors and shall inure to the
benefit of the Holder and its successors and permitted assigns.

(f)

No Waiver.  No failure on the part of the Holder to exercise, and no delay in
exercising any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.  Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.

(g)

Governing Law; Jurisdiction.

(i)

Governing Law.  THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF UTAH WITHOUT REGARD TO ANY CONFLICTS OF LAWS PROVISIONS
THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

(iii)

NO JURY TRIAL. The Company knowingly and voluntarily waives any and all rights
it may have to a trial by jury with respect to any litigation based on, or
arising out of, under, or in connection with, this Note.

(h)

Replacement Notes. This Note may be exchanged by Holder at any time and from
time to time for a Note or Notes with different denominations representing an
equal aggregate outstanding Principal Amount, as reasonably requested by Holder,
upon surrendering the same.  No service charge will be made for such
registration or exchange.  In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, without requirement for any surety bond, provided that the Holder
executes and delivers to the Company an agreement reasonably satisfactory to the
Company to indemnify the Company from any loss incurred by it in connection with
this Note.




[Signature Page Follows]








-16-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.







BROADCAST INTERNATIONAL, INC.










By: /s/   Rodney M. Tiede            

Rodney M. Tiede,

President & CEO










    








-17-




--------------------------------------------------------------------------------







ASSIGNMENT




For value received                                hereby sell(s), assign(s) and
transfer(s) unto                                (Please insert social security
or other Taxpayer Identification Number of assignee:
                              ) the within Note, and hereby irrevocably
constitutes and appoints                                attorney to transfer the
said Note on the books of Broadcast International, Inc., a Utah corporation (the
“Company”), with full power of substitution in the premises.




In connection with any transfer of the Note within the period prior to the
expiration of the holding period applicable to sales thereof under Rule 144(k)
under the Securities Act (or any successor provision) (other than any transfer
pursuant to a registration statement that has been declared effective under the
Securities Act), the undersigned confirms that such Note is being transferred:




[   ]

To the Company or a subsidiary thereof; or




[   ]

To a QIB pursuant to and in compliance with Rule 144A; or




[   ]

To an “accredited investor” pursuant to and in compliance with

the Securities Act; or




[   ]

Pursuant to and in compliance with Rule 144 under the Securities Act;




and unless the box below is checked, the undersigned confirms that, to the
knowledge of the undersigned, such Note is not being transferred to an
“affiliate” of the Company as defined in Rule 144 under the Securities Act (an
“Affiliate”).




[   ]

The transferee is an Affiliate of the Company.




Capitalized terms used in this Assignment and not defined in this Assignment
shall have the respective meanings provided in the Note.




Dated:

NAME:______________________________




____________________________________

Signatures(s)














-18-




--------------------------------------------------------------------------------







EXHIBIT A




FORM OF CONVERSION NOTICE




(To be executed by the Holder in order

to convert 5%  Convertible Note Due 2009)




Re:

5%  Convertible Note Due 2009 issued by BROADCAST INTERNATIONAL, INC. identified
below (the “Note”)




The undersigned hereby elects to convert the outstanding Principal Amount (as
defined in the Note) indicated below of the Note into shares of Common Stock, of
BROADCAST INTERNATIONAL, INC., a Utah corporation (the “Company”), according to
the terms hereof and of the Note, as of the date written below.  If shares are
to be issued in the name of a person other than undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith. No fee will be charged to the Holder for any
conversion, except for such transfer taxes, if any.




Conversion information:

_______________________________________

Note Number







_______________________________________

Conversion Date







_______________________________________

Principal Amount of Note Being Converted







_______________________________________

Number of Shares of Common Stock to Be Issued







_______________________________________

Applicable Conversion Price







_______________________________________

Signature







_______________________________________

Name




_______________________________________

Address




A-1


